— Judgments, Supreme Court, New York County, of September 19, 1975, convicting defendant on his pleas of guilty of robbery in the second degree on each of two indictments (to cover also a third indictment), and sentencing him to concurrent terms of imprisonment not to exceed six years, are unanimously modified, on the law, to the extent of vacating the sentence and remanding the case to the Supreme Court for resentencing, and otherwise affirmed. CPL 390.50 (subd 2) (eff Sept. 1, 1975) gave to defendant’s attorney the right to see the presentence report, and the denial of this request was error. The request was made at the commencement of the sentencing proceeding, and defendant’s attorney explicitly said that she was not asking for an adjournment. In the circumstances, the request was not so late or obstructive as to warrant its denial. Concur— Lupiano, J. P., Birns, Silverman and Markewich, JJ.